WOODS, Circuit Judge.
These are suits in equity to have removed as a cloud on complainant’s title a paper described as a disclaimer. The instrument is the same in character as that we have considered and held to be in effect a quitclaim deed in the opinion just filed in the ejectment suit of Joseph D. Miller v. George L. Estabrook and others, 278 Fed. 144. AH the questions here made were involved in that case, and the decision in that case is conclusive of these.
The result is that the decrees of the District Court must be affirmed.